Citation Nr: 0618949	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-38 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left wrist fracture.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted the veteran's claim for service connection for 
residuals of a left wrist fracture - claimed as chronic 
arthralgia due to an undiagnosed illness, and assigned a 0 
percent (i.e., noncompensable) rating.  He appealed 
requesting a compensable initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others). 

In October 2005, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.  The residuals of the veteran's left wrist fracture 
include painful limited motion, sensory deficits, and muscle 
weakness.

2.  In November 1991, the RO granted service connection for 
residuals of a fractured left distal radius (i.e., forearm) 
with sensory deficits; this disability was rated by analogy 
using the criteria for paralysis of the median nerve and, 
when the claim was adjudicated by the RO and later the Board 
- on appeal, consideration was given to the extent the 
veteran has residual painful motion, sensory deficits, and 
muscle weakness in ultimately assigning a 20-percent rating.



3.  In the more recent April 2003 decision at issue, the RO 
also granted service connection for residuals of a left wrist 
fracture and assigned a separate 0 percent rating for 
limitation of motion.

4.  At worst, range of motion in the veteran's left wrist has 
been limited to 40 degrees of dorsiflexion and 60 degrees of 
palmar flexion - with pain.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for limitation of motion of the left wrist, as a residual of 
the left wrist fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in August 2002, 
September 2002, and August 2004.  In the August 2002 and 
September 2002 letters, he was provided notice of the 
evidence needed to establish service connection.  As 
mentioned, service connection for residuals of left wrist 
fracture was granted in the April 2003 rating decision, and a 
0 percent (i.e. noncompensable) rating was assigned. 

After the veteran filed a notice of disagreement (NOD) (see 
his March 2004 letter) with the disability rating assigned, 
the RO sent him another VCAA letter in August 2004.  This 
letter provided him with notice of the evidence necessary to 
support his claim for a higher initial rating that was not on 
record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The August 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to this claim.  Thus, the content 
of this letter provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the August 2004 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claim for a 
higher initial rating that was not on record at the time the 
letter was issued (including examples of the types of medical 
and lay evidence that could be provided), the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Although the letter did not 
notify him that a schedular or extraschedular disability 
rating will be determined by applying relevant diagnostic 
codes in the rating schedule, this information was provided 
to him in the August 2004 statement of the case (SOC).  So 
the August 2004 VCAA letter and SOC satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  Dingess, 
2006 WL 519755, at *12 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ...To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.") 

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the elements 
of the claim that relate to the initial disability rating 
assigned.  Dingess, 2006 WL 519755, at *13.  In this case, 
VCAA notice was provided in August 2004 - after the initial 
RO decision in April 2003.  So obviously this did not comply 
with the preferred sequence of events (VCAA notice before 
initial adjudication).  But in situations such as this, the 
Court has clarified that where the VCAA notice was not issued 
until after the initial adjudication in question, VA does not 
necessarily have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also, Dingess, 2006 WL 519755, at *17.  

Here, the August 2004 VCAA letter and SOC provided the 
veteran with ample opportunity to respond before the 
September 2005 supplemental statement of the case (SSOC), 
wherein the RO readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, VCAA letter, and SOC.  He 
responded to the SOC by filing a substantive appeal (VA Form 
9) stating he disagreed with the disability rating for his 
left wrist, but he has not indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, a VA examination was 
scheduled in October 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.  See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

In this case, the veteran's disability has been rated using 
the criteria under DC 5215, for limitation of motion of the 
wrist.  38 C.F.R. § 4.71a, DC 5215.  Limitation of the wrist, 
without ankylosis, is rated according to DC 5215 as follows:  
dorsiflexion less than 15 degrees warrants a 10 percent 
rating for both the major and minor extremities; palmar 
flexion limited in line with forearm also warrants a 
10 percent rating for both the major and minor extremities.

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran's SMRs indicate he fractured his left distal 
radius in 1991 while playing baseball.  A May 1991 record 
notes there was mild nonunion of the bone.  The doctor 
believed he would have some loss of flexion in his left 
wrist, but no functional disability.  

The report of an October 1991 VA examination indicates the 
veteran had full range of motion of his wrist with pain.  The 
left forearm measured one inch less than the right; left grip 
was weak, and there were sensory deficits to light touch and 
pinprick.  

According to the November 1991 rating decision, based on this 
evidence, the RO granted service connection for "residuals 
fracture left (minor) distal radius with sensory deficits 
second through fifth fingers."  A 10 percent evaluation was 
assigned by analogy to weakness of the median nerve under DC 
8515.  The RO noted that a 10 percent evaluation was assigned 
because the evidence showed no more than mild weakness and/or 
pain on motion at the extremes of flexion and extension of 
the left wrist.  The veteran appealed the decision, and, in 
April 1993, the Board increased his rating from 10 to 20 
percent.  The increase was granted because of decreased 
strength in his left hand, atrophy, and his inability to work 
at his previously assigned position as a registered nurse.  

In August 2002, the veteran filed a claim for service 
connection for chronic joint pain and heart problems.  [He 
later withdrew his claim for service connection for heart 
problems in October 2005 (see his statement in support of 
claim (VA Form 21-4138)].  In the April 2003 rating decision 
at issue, the RO granted service connection for chronic 
arthralgia of the shoulders, right wrist and right knee due 
to undiagnosed illness and assigned a 10 percent rating.  The 
RO also granted service connection for residuals of a left 
wrist fracture - adding to the prior grant of service 
connection for left forearm fracture residuals - for which 
the veteran had been receiving disability compensation at the 
20-percent level effectively since July 1991, the day after 
his military service ended.  The RO did not discuss that 
previous rating, but did discuss the fact he had only slight 
limitation of motion in his left wrist.  So the RO assigned a 
separate (albeit noncompensable) rating for the limitation of 
motion in the left wrist under DC 5215 - apart from the 
20 percent rating already assigned for the functional 
impairment in the left forearm under DC 8515.  

Normal range of motion for the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  
38 C.F.R. § 4.71, Plate I. 

The report of the October 2002 VA examination indicates, on 
objective physical examination, the veteran's wrists appeared 
normal and were not tender.  Dorsiflexion was limited to 40 
degrees bilaterally, and palmar flexion was limited to 60 
degrees bilaterally.  For the left wrist, ulnar deviation was 
to 22 degrees, and radial deviation was to 25 degrees 
(slightly worse than the right wrist).  A February 2003 VAOPT 
record indicates mild limitation of flexion for the 
left wrist, but the ranges of motion in the other directions 
were normal.  There was no muscular dystrophy noted of the 
hand muscles and no obvious atrophy of the bicep muscles.  
Right handgrip was 5/5, and left handgrip was 3/5.  A May 
2004 VAOPT record indicates the veteran had a normal 
electromyography (EMG) and nerve conduction study (NCS).  

In order to warrant a compensable rating under DC 5215, 
dorsiflexion must be limited to less than 15 degrees or 
palmar flexion must be in line with the forearm (i.e., 0 
degrees).  While the evidence indicates the veteran has some 
limitation of motion in his left wrist, it does not rise 
nearly to the level of a 10 percent rating.  At worst, the 
evidence showed dorsiflexion to 40 degrees and palmar flexion 
to 60 degrees.  So even when considering any additional 
limitation caused by pain and fatigue, he still does not 
warrant a 10 percent rating under DC 5215.
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
noncompensable (0 percent) rating is assigned whenever, as 
here, the DC in question does not provide for this rating and 
the veteran does not meet the requirements for the minimum 
compensable rating under the DC.  See 38 C.F.R. § 4.31.



During his October 2005 hearing, the veteran testified that 
he has pain and numbness in his left wrist on a daily basis, 
weakened grip strength, and difficulty manipulating small 
things (see Hr'g. Tr., pgs. 4-5, 7).  He argues that he 
should receive a higher rating for these symptoms, but as 
mentioned, he already has a 20 percent rating for sensory 
deficits, which includes muscle weakness.  See 38 C.F.R. § 
4.124a, DC 8515 (DC 8515 considers the degree of paralysis 
of the median nerve - which in turn is determined, in part, 
by atrophy of muscles and difficulty making a fist).  So the 
veteran's contentions notwithstanding, assigning a higher 
rating under DC 5215 based on sensory deficits and muscle 
weakness would be inappropriate in this case because these 
factors already are taken into account in his separate 20-
percent rating under DC 8515.  If the Board did this, it 
would violate VA's anti-pyramiding regulation - 38 C.F.R. 
§ 4.14.  See Esteban, 6 Vet. App. at 259.


Extraschedular Consideration

Although the veteran's left wrist disability has not 
necessitated hospitalization, he has submitted evidence that 
it has interfered with his employment.  To warrant an 
extraschedular rating, however, he must show marked 
interference, meaning above and beyond that contemplated by 
his current schedular ratings, keeping in mind he has 
separate ratings under DCs 5215 and 8515.  He has not met 
this burden of proof.

A March 1992 letter from the veteran's employer indicates the 
veteran was employed as a registered nurse, but had to be 
switched to "light duty" after he injured his wrist.  An 
August 2002 letter from the employer indicates the veteran 
was dismissed from his position due to violation of "Neglect 
of Duty and Merit Rule #15.A.17."  A VAOPT record from 
earlier that month indicates he said he had been placed on 
administrative leave because he had a substance abuse problem 
and had abused medication in order to sleep.  



In the Board's April 1993 decision, the fact the veteran was 
placed on "light duty" and could not lift more than 15 
pounds was taken into account in raising his level of 
disability from 10 to 20 percent.  So this change in position 
and responsibility was already taken into account in 
assigning his higher schedular rating.  Furthermore, the 
evidence indicates he was later dismissed from this position 
for reasons other than his left wrist/forearm disability.  So 
an extraschedular rating is not warranted in this case, and 
consequently, the Board does not have to remand the case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for an initial 
compensable rating for residuals of a left wrist fracture 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for residuals of 
a left wrist fracture is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


